Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending and are being examined in this application.

Allowable Subject Matter
Claims 3, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a computing device configured to: receive...” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 9 and 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Garg et al. (US Pub. 2018/0157760).
Referring to claim 1, Garg discloses a system for providing user search results, comprising: 
a computing device [par. 14; note apparatus] configured to: 
receive a search query, wherein the search query includes one or more words [par. 55; note query]; 
generate a set of relevance-based search results in response to the search query [par. 55; a relevance subsystem provides a base set of results based on the query]; 
generate one or more query attributes for the search query [pars. 55 and 121; the relevance subsystem uses available attributes of content items (e.g., color, price, etc.) to match the query (i.e., query attributes)]; 
receive historic data for a user associated with the search query, wherein the historic data includes one or more items associated with the user [par. 59; a personalized boost factor is implemented to boost one or more results from the base set of based on monitored user behavior (e.g., past purchases)]; 
generate a set of personalized search results from the set of relevance-based search results based on the query attributes and the historic data for the user [pars. 55 and 59; note the boosted results].
Referring to claim 8, Garg discloses wherein the one or more items associated with the user each include a plurality of attributes, and wherein the plurality of attributes are identified prior to the 
Referring to claim 9, see at least the rejection for claim 1. Garg further discloses a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor cause a device to perform the claimed operations [par. 14; note computer readable storage medium and executable instructions].
Referring to claim 16, see the rejection for claim 1, which incorporates the claimed method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Garg in view of Gross et al. (US Pub. 2016/0360336).
Referring to claim 2, Garg discloses wherein generating the set of personalized search results comprises: obtaining a set of relevant items from the historic data for the user associated with the search query, wherein the set of relevant items are selected based on item engagement information for items in the relevance-based search results [par. 59; note the boosted results]; generating an attribute weighting for each of the one or more query attributes for the search query [par. 58; the query attributes are weighted]; identifying a first set of results comprising a first predetermined number of results from the set of relevance-based search results [par. 57; a threshold is applied to the base set of results to generate a reduced set of results]; identifying a second set of results comprising a 
Garg does not appear to explicitly disclose that the second number of results is predetermined.
However, Gross discloses that the second number of results is predetermined [par. 840; for each type of search result in a blended set of results, a maximum number of results can contribute to the blended results].
It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to modify the searching taught by Garg so that a maximum number of boosted results contributed to the customized results as taught by Gross. The motivation for doing so would have been to ensure that each type of result is displayed to the user.
Referring to claim 10, see the rejection for claim 2.
Referring to claim 17, see the rejection for claim 2.

Claims 4, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Garg in view of Abbas (US Pat. 9,741,039).
Referring to claim 4, Garg discloses wherein generating the set of personalized search results comprises: generating a user interest...from the historic data for the user associated with the search query; implementing a ranking network configured to receive the user interest..., the query attributes, and the set of relevance-based search results and generate the set of personalized search results [pars. 52, 55, 58, and 59; note the customized results].

However, Abbas discloses a user interest representation [abstract; a click model generated from user click data is used to rank search results].
It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to modify the searching taught by Garg so that the personalized boost factor for ranking the search results is determined from a click model as taught by Abbas. The motivation for doing so would have been to improve the relevance of the search results based on user intent [Abbas, col. 1, lines 19-31].
Referring to claim 12, see the rejection for claim 4.
Referring to claim 19, see the rejection for claim 4.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Garg and Abbas in view of Agarwal (US Pub. 2011/0145175).
Referring to claim 5, Garg does not appear to explicitly disclose wherein the ranking network comprises a learning to rank (LeTOR) framework.
However, Agarwal discloses wherein the ranking network comprises a learning to rank (LeTOR) framework [par. 172; note ranking using LETOR].
It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to modify the searching taught by the combination of Garg and Abbas so that the ranking is performed using LETOR as taught by Agarwal. The motivation for doing so would have been to more easily compare different ranking algorithms using a benchmark collection.
Referring to claim 13, see the rejection for claim 5.

Claims 6, 7, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garg in view of Hakkani-Tur et al. (US Pub. 2017/0372199).
Referring to claim 6, Garg does not appear to explicitly disclose wherein generating one or more query attributes for the search query comprises: generating a word embedding for each of the one or more words in the search query; generating a character representation for each of the one or more words in the search query; combining the word embedding and the character representation to generate a word representation for each of the one or more words; and providing each of the word representations to a bi-direction neural network configured to identify the one or more query attributes based on the received word representations.
However, Hakkani-Tur discloses wherein generating one or more query attributes for the search query comprises: generating a word embedding for each of the one or more words in the search query; generating a character representation for each of the one or more words in the search query; combining the word embedding and the character representation to generate a word representation for each of the one or more words; and providing each of the word representations to a bi-direction neural network configured to identify the one or more query attributes based on the received word representations [pars. 4, 19, and 73; a bi-directional neural network takes a query as input, where each word in the query represented with a vector representation (e.g., using vector-space embedding)].
It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to modify the searching taught by Garg so that the query is process using word embedding and a bi-directional neural network as taught by Hakkani-Tur. The motivation for doing so would have been to use deep learning to improve the search results [Hakkani-Tur, par. 4]. 
Referring to claim 7, Hakkani-Tur discloses wherein the bi-directional neural network comprises: a forward long short-term memory layer; a backward long short-term memory layer; and a conditional 
Referring to claim 14, see the rejection for claim 6.
Referring to claim 15, see the rejection for claim 7.
Referring to claim 20, see the rejection for claim 6.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157